Citation Nr: 1717267	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth A. Wagoner, Esq.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for an increased rating for PTSD and for entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  These claims were subsequently remanded by the Board in May 2016 to allow for additional development.  

In an October 2016 rating decision, the Veteran was awarded entitlement to a TDIU, effective January 24, 2011.  Neither the Veteran nor his representative have expressed disagreement with the effective date assigned, such that this issue is not currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009)(holding that a claim for a TDIU is part and parcel of an increased rating claim when raised by the record).  

Additionally, the Veteran requested the opportunity to testify during a travel board hearing on his October 2014 substantive appeal.  However, in written statements dated November 2015 and April 2016, the Veteran's representative indicated that the Veteran wished to withdraw his hearing request.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. 20.704(e) (2016).


FINDING OF FACT

In December 2016 and May 2017 written statements, prior to the promulgation of a decision in this appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to a disability rating in excess of 70 percent for PTSD currently pending before the Board; there are no questions of fact or law in this matter remaining for the Board to consider.




CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to a disability rating in excess of 70 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary. 38 U.S.C.A. § 7104 (West 2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2016).  A withdrawal of an appeal is effective when received.  38 C.F.R. 
§ 20.204(b)(3) (2016).

In December 2016 and May 2017, the Veteran's representative submitted written statements indicating the Veteran's desire to withdraw the increased rating appeal currently before the Board.  Said withdrawal was requested prior to the promulgation of a Board decision on this matter.  Accordingly, there are no allegations of error of fact or law with respect to this claim remaining for appellate consideration, and the Board does not have jurisdiction to further consider an appeal in this matter.


[CONTINUED ON NEXT PAGE]





ORDER

The appeal seeking entitlement to a disability rating in excess of 70 percent for PTSD is dismissed. 






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


